PER CURIAM:
Victor B. White appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his employment discrimination claims and his state law claim for defamation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. White v. Sport Clips Haircuts, No. 3:06-cv-02142-MJP, 2007 WL 3034803 (D.S.C. Oct. 15, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.